 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 1 of 7 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                             (NEWPORT NEWS DIVISION)

KEITH FELTNER,

                    Plaintiff,                         Civil Action No. 4:20-cv-174
               v.

NEWPORT NEWS SHIPBUILDING                              Honorable __________________
EMPLOYEES’ CREDIT UNION, INC.

                    Defendant.


       Serve: Stanley P. Leicester II
              Bayport Credit Union
              One Bayport Way, Suite 350
              Newport News, VA 23606

                                         COMPLAINT
       Comes now the Plaintiff, KEITH FELTNER, by counsel, and moves for judgment

against the Defendant, NEWPORT NEWS SHIPBUILDING EMPLOYEES’ CREDIT UNION,

INC., on the grounds set forth herein:

                                          Introduction
       1.      This is an action for disability discrimination pursuant to the Americans with

Disabilities Act of 1991, 42 U.S.C. §2000e, et seq., and the Virginians with Disabilities Act, Va.

Code Ann. § 51.5-41 (1994).

                                             Parties
       2.      Plaintiff, Keith Feltner (“Feltner” or “Plaintiff”), is a disabled individual who

resides in the City of Suffolk, Virginia, and was employed by Defendant from May of 2017 to

September 10, 2019.




                                                1
 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 2 of 7 PageID# 2




        3.     Defendant, Newport News Shipbuilding Employees’ Credit Union, Inc., which

operates under the name “Bayport Credit Union” (herein “Bayport”), is a for-profit nonstock

corporation registered in the Commonwealth of Virginia (SCC ID: 00325753).

                                      Jurisdiction and Venue

        4.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331.    Specifically, the Plaintiff’s complaint alleges a violation of the Americans with

Disabilities Act of 1991 (ADA), 42 U.S.C. §2000e, et seq. The Plaintiff also alleges a violation

of the Virginians with Disabilities Act (VDA), Va. Code Ann. § 51.5-41 (1994), et seq., which is

sufficiently related to the ADA claim and for which this Court has supplemental jurisdiction

pursuant to 28 U.S.C. § 1367. Thus, this action involves questions arising under federal and

state law.

        5.     Defendant is an “employer” engaged in an industry affecting commerce as

defined by 42 U.S.C.S. § 12101, et seq.

        6.     This Court has personal jurisdiction over Defendant because at all times relevant,

Defendant’s principal office was located in Virginia. Defendant has purposefully availed itself of

the resources of the Commonwealth.

        7.     Venue is proper in this Court pursuant to 28 U.S.C. §1391 because Defendant has

conducted sufficient business in Newport News, Virginia, also where Plaintiff was employed,

which is within this Court’s judicial district.

                                        Factual Allegations
        8.     Bayport is a non-federal credit union chartered in Virginia and servicing

employees and families of Newport News Shipbuilding, based out of Newport News, Virginia.




                                                  2
 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 3 of 7 PageID# 3




       9.       Bayport hired Feltner in May of 2017, as an Integration Engineer, a position for

which he was qualified by virtue of his education and experience, and he worked primarily from

Bayport’s Newport News office.

       10.     Feltner’s primary duties involved database analysis and report development, for

which Bayport information systems allowed and continues to allow employees like Feltner to

work remotely from home.

       11.      In summer of 2018, Feltner was diagnosed with fibromyalgia and he requested

from Bayport that he be allowed to work remotely from home due to the pain and discomfort that

would build during a full day working at an office desk.

       12.     On December 28, 2018, Feltner was told by his supervisor, Denise Roberts, that

he could no longer work from home, so to mitigate some of the pain and discomfort, Feltner

decided to work a half-day in the office and take FMLA leave for the second half to work

remotely from home so as to provide Bayport a full day of work.

       13.     On or about February 26, 2019, Feltner tendered to Bayport a reasonable

accommodation letter from Koniki Aiken ANP-BC of the Department of Veterans Affairs

(DVA), Medical Center, Hampton, VA. 2, stating that Feltner suffered “service connected

disabilities to include arthritis, cervicalgia, IBS, and fibromyalgia” which were “exacerbated at

the workplace due to multiple factors,” and “advised it would be beneficial to Mr. Feltner to

work from home.” (A true and accurate copy of the Accommodation Letter is attached hereto as

Plaintiff’s Exhibit A)

       14.     Feltner ran out of FMLA leave, but Bayport refused to allow the reasonable

accommodation advised by the DVA to prevent exacerbation of Feltner’s painful disabilities.




                                                3
 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 4 of 7 PageID# 4




       15.     Bayport discharged Feltner on September 10, 2018, for the reason being they

could no longer hold his position open.

       16.     Feltner reasonably believes that he has been denied reasonable accommodation

and discharged in violation of the ADA and the VDA.

                                         COUNT II
                (Violation of the Americans with Disabilities Act, as amended)

       17.     Plaintiff restates and re-alleges the allegations in paragraphs one through sixteen

above as though fully stated herein.

       18.     As used in the ADA, disability means, with respect to an individual (a) a physical

or mental impairment that substantially limits one or more major life activities of such

individual; (b) a record of such an impairment; or (c) being regarded as having such an

impairment.

       19.     As evidenced by the Accommodation Letter, Bayport was notified of Feltner’s

service connected disabilities and were advised that he should be allowed to work from home

due to painful exacerbation of his disabilities during a full work day at the office.

       20.     Upon personal knowledge, information and belief of the Plaintiff, Bayport’s

information and security systems routinely allow employees to work remotely, therefore the

reasonable accommodation requested by Feltner and advised by the DVA did not present an

undue hardship to Bayport.

       21.     On or about January 14, 2020, Plaintiff filed a timely Charge of Discrimination

alleging violation of the Americans with Disabilities Act of 1990, as amended, with the Equal




                                                  4
     Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 5 of 7 PageID# 5




Employment Opportunity Commission (“EEOC”). (A true and accurate copy of EEOC Charge

of Discrimination #437-2020-00014, is attached hereto as Plaintiff’s Exhibit B) 1/

         22.      On or about August 19th, 2020, the Plaintiff received his “Dismissal and Notice of

Rights” letter from the EEOC for his Charge of Discrimination. (A true and accurate copy of

EEOC “Dismissal and Notice of Rights” letter for EEOC Charge of Discrimination #10A-2019-

00047, is attached hereto as Plaintiff’s Exhibit C)

         23.      The Plaintiff has satisfied all statutory prerequisites for filing this action.

         24.      The Plaintiff has filed this action under the ADA within ninety (90) days after

receipt of the “Notice of Right to Sue” letter from the EEOC.

         25.      Defendant’s discriminatory conduct has caused Plaintiff to suffer a loss of pay

and benefits.

         26.      Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling his to compensatory damages pursuant to 42 U.S.C. § 1981a.

         27.      Defendant has engaged in discriminatory practices with malice and/or reckless

indifference to the Plaintiff’s federally protected rights, thereby entitling him to punitive

damages pursuant to 42 U.S.C. § 1981a.

                                             COUNT II
                   (Violation of the Virginians with Disabilities Act, as amended)

         28.      Plaintiff restates and re-alleges the allegations in paragraphs one through twenty-

seven above as though fully stated herein.




1/
  Feltner failed to notice at the time of filing, and undersigned counsel did not realize until drafting this complaint,
that the EEOC Charge inaccurately stated the year of discharge in the particulars, but correctly stated the year in a
prior section.

                                                            5
 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 6 of 7 PageID# 6




       29.     The VDA prohibits the discrimination “in employment or promotion practices

against an otherwise qualified person with a disability solely because of such disability.” Va.

Code. § 51.5-41, et seq.

       30.     Bayport’s refusal to allow the reasonable accommodation advised by the DVA

and subsequent termination of Feltner, despite the lack of any hardship, much less an undue

hardship, violated Feltner’s rights pursuant to the VDA.

       31.     Feltner has suffered economic and noneconomic harm due to Bayport’s arbitrary

violation of the VDA.

                                     PRAYER FOR RELIEF
       Wherefore, Plaintiff prays for judgment on both counts and relief be granted as

appropriate, with specific amounts to be determined at trial:

       1.      That the Court grant damages of full front pay to the Plaintiff, with overtime;

       2.      That the Court grant damages of full back pay to the Plaintiff, with overtime;

       3.      That the Court grant Plaintiff compensatory damages;

       4.      That the Court grant Plaintiff punitive damages for Defendant’s malicious

               conduct and/or reckless indifference;

       5.      That the Court grant Plaintiff expenses of litigation, including reasonable

               attorneys’ fees;

       6.      That the Court grant Plaintiff a jury trial; and,

       7.      That the Court grant Plaintiff all other relief the Court deems just and proper.

Dated: November 13, 2020                               Respectfully Submitted,
                                                       KEITH FELTNER

By counsel,

/s/ Nicholas A. Hurston
Nicholas A. Hurston (VSB No. 86717)

                                                  6
 Case 4:20-cv-00174-RAJ-DEM Document 1 Filed 11/13/20 Page 7 of 7 PageID# 7




Hurston Law Offices, PLLC
13 W. Beverley St., 2nd FL
P.O. Box 246, Staunton, VA 24402
(540) 324-8206 (Tel.)
(540) 675-4230 (Fax)
nickhurston@hurstonlaw.com
Counsel for Plaintiff




                                     7
